DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al.(USPN 5723477; 3/3/1998). McDonald et al. teach a number of alkyl or alkoxy -substituted ethynyl-anabasine including 5-Phenylethynyl-3-(1-methyl-2-pyrrolidinyl)pyridine Fumarate(Example 16), 5-Ethynyl-3-(1-methyl-2-pyrrolidinyl)pyridine Fumarate(Example 17), 5-Ethynyl-3-(1-tert-butyloxycarbonyl-2-pyrrolidinyl)pyridine(Example 28), 5-Ethynyl-3-(1-H-2-pyrrolidinyl)pyridine Fumarate(Example 29), 5-Ethynyl-3-(1-methyl-5-pyrrolidin-2-onyl)pyridine(Example 33) that bind to acetylcholine receptors for treating alzheimer’s  and dementia. Although McDonald et al. do not exemplify such treatment, McDonald et al. do suggest treating alzheimer’s and dementia with the alkyl or alkoxy –substituted ethynylanabasine compounds making the instant compounds and method obvious. In addition, McDonald does not teach (S)-5-ethynyl-anabasine derivative. However being that no form of the .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5,6,12,13,20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating animal infection with a pest involving acetylcholine receptor –modulating activity comprising administering (S)-5-ethynyl-anabasine, does not reasonably provide enablement for treating animal infection with a pest involving acetylcholine receptor –modulating activity comprising administering derivatives of  (S)-5-ethynyl-anabasine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Note, all examples in the Specification employs/uses (S)-5-ethynyl-anabasine not (S)-5-ethynyl-anabasine derivatives recited in claim 5.


Allowable Subject Matter
	Claims 1-4,7-11,14-19 are allowable. The compound 5-ethynyl anabasine is not taught in the prior art.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616